Citation Nr: 0732067	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  06-25 189	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10-percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, also currently evaluated as 10-percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to March 
1989.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In November 2006, in support for his claims, the veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge of the Board.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  Concerning his left knee disability, the veteran has 
chronic pain that is aggravated by prolonged standing.  The 
objective clinical manifestations are limitation of motion 
(LOM) on flexion of 0 to 120 degrees with palpable crepitus 
on range of motion (ROM).  There is no evidence of 
instability.

3.  Concerning his right knee disability, the veteran has 
chronic pain that is aggravated by prolonged standing.  The 
objective clinical manifestations are LOM  on flexion of 0 to 
130 degrees with palpable crepitus on ROM.  There is no 
evidence of instability.




CONCLUSIONS OF LAW

1.  The requirements are not met for a rating higher than 10 
percent for the chondromalacia of the left knee.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5003, 5257, 5260, and 5261 (2007).

2.  The requirements also are not met for a rating higher 
than 10 percent for the chondromalacia of the right knee.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5257, 5260, and 5261 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).



To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to 
the claimant.  Id.; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005) (Mayfield I), reversed and remanded, 444 
F.3d 1328 (Fed. Cir. 2006) (Mayfield II), affirmed, 20 Vet. 
App. 537 (2006) (Mayfield III); and 07-7130 (Sept. 17, 2007) 
(Mayfield IV).  See, too, Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show the error was harmless.  Id.; see, too, 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

In this case, a March 2005 RO letter - sent prior to 
initially adjudicating the veteran's claims, notified him of 
the information and evidence needed to substantiate his 
claims for higher disability ratings, as well as the 
information and evidence he needed to submit, the information 
and evidence that would be obtained by VA, and the need for 
him to advise VA of and to submit any further evidence that 
was relevant to his claims.  Naturally, since that letter was 
sent prior to the Court's decision in Dingess/Hartman, the 
letter did not also inform him how a downstream effective 
date is assigned and the type of evidence impacting that 
determination.  But he has since received this additional 
information in a March 2006 supplemental letter.  Further, as 
reflected by the June 2006 SOC, the RO subsequently 
readjudicated his claims based on any additional evidence 
that had been submitted or otherwise obtained since the 
initial rating decision at issue.  Thus, all notice 
requirements have been met.  38 U.S.C.A. § 5103(a), 5104, 
7105; see Prickett, 20 Vet. App. at 376; Dingess/Hartman, 19 
Vet. App. at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, outpatient records from the 
military treatment facility where he currently receives his 
treatment, and the transcript of his hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his claims on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Analysis

A June 1992 rating decision granted service connection for 
the veteran's bilateral knee disability and assigned initial 
10 percent ratings for each knee, retroactively effective 
from January 13, 1992.  The RO received his current claims 
for higher, i.e., increased ratings in January 2005, which 
the RO denied in July 2005.

In response to that decision, the veteran asserted in his 
February 2006 Notice of Disagreement (NOD) that his bilateral 
knee disability is much more severe than his 10 percent 
ratings contemplate.  He reiterated this during his November 
2006 hearing, stating he had received injections for his 
pain, that he could not walk for long distances, that he had 
to hold onto something (railings) when using stairs, and that 
on a scale of 1 to 10, his pain on average was 5/10 and 7-
8/10 at worse.  He also indicated he has braces for both of 
his knees.  He said, as well, that sometimes he has swelling 
when the weather is cold.  He went on to acknowledge that, 
while he told the VA examiner during the May 2005 evaluation 
that he had missed up to 10 days from work because of the 
extent of his knee pain, his knee condition does not impact 
his employment since he is a housekeeping (maid) supervisor 
and can successfully perform this job while sitting.  
Transcript, p. 10.  He indicated he can sit whenever he needs 
to.  He also admitted that his back problems prevent him from 
doing a lot of physical activity, perhaps even more so than 
his bilateral knee disability, although at the same time 
maintaining his bilateral knee disability is nonetheless also 
problematic.

According to VA standards, normal range of motion (ROM) of 
the knee is from 0 to 140 degrees - extension to flexion.  
See 38 C.F.R. § 4.71a, Plate II.

The RO elected to rate the veteran's bilateral knee 
disability under DC 5257, for "other" impairment, e.g., 
recurrent subluxation or lateral instability, so not on the 
basis of his ROM (i.e., whether there is limitation of motion 
(LOM)).

The assignment of a particular DC is "completely dependent on 
the facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One DC may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a DC by a VA adjudicator must 
be specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Here, the Board sees that the May 2005 VA examiner diagnosed 
osteoarthritis of the knees.  That is also the diagnosis in 
the veteran's private treatment records.  Thus, the Board 
finds that the medical evidence of record shows the primary 
cause of his pain is arthritis, so his bilateral knee 
disability should be rated on that basis.  And this, in turn, 
will consider the extent of his ROM, i.e., whether he has 
LOM.  See 38 C.F.R. § 4.71a, DCs 5003, 5260, and 5261.



Also keep in mind the veteran will still be entitled to 
separate ratings under DC 5257 if it is established he has 
instability in his knees, that is, apart from the 
osteoarthritis (DC 5003) and any resulting LOM (DCs 5260 and 
5261).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997) and VAOPGPREC 9-98 (August 14, 1998).

It is possible, as well, to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).

Degenerative arthritis (osteoarthritis) is rated under DC 
5003.  DC 5003 provides that degenerative arthritis 
established by X-ray, in turn, will rated on the basis of LOM 
under the appropriate DCs for the joint involved - which 
here, as mentioned, are DCs 5260 and 5261 for flexion and 
extension, respectively.  If the LOM of the joint involved is 
noncompensable, i.e., zero-percent disabling, a rating of 10 
percent will still be assigned under DC 5003.  The LOM must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of LOM, but with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups and 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  With X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, a 
10 percent rating is assigned.  DC 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or mal-aligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under DC 5003 and 38 C.F.R. § 4.59 
(for painful motion) is warranted where arthritis is 
established by X-ray findings and no actual limitation of 
motion of the affected joint is demonstrated.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable 
LOM is demonstrated in the joint, the Lichtenfels rule 
is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  Limitation of flexion of the leg to 45 
degrees warrants a 10 percent rating.  A 20 percent rating 
requires flexion limited to 30 degrees.  A 30 percent rating 
requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.

Limitation of extension of either leg to 5 degrees warrants a 
0 percent rating.  A 10 percent rating requires extension 
limited to 10 degrees.  A 20 percent rating requires 
extension limited to 15 degrees.  A 30 percent rating 
requires extension limited to 20 degrees.  A 40 percent 
rating requires extension limited to 30 degrees.  A 
50 percent rating requires extension limited to 45 degrees or 
more.  38 C.F.R. § 4.71a, DC 5261.

During the May 2005 VA examination mentioned, the veteran 
denied having undergone any surgical procedures on either 
knee, but he told the examiner that he experienced occasional 
locking of his knees, stiffness, and intermittent swelling.  
He denied any heat or redness.  His primary medications were 
Darvocet and Tylenol 2.  He assessed his flare-ups as 
occurring during cold weather approximately four times a 
year.  During the flare-ups, his ability to bend his knees 
was reduced by his estimated 20 percent.  He denied any 
episodes of dislocation or subluxation; his condition did not 
interfere with the performance of his activities of daily 
living; but he said it limited his ability to stand or sit 
for longer than 30 minutes.  He estimated that he had missed 
up to 10 days from work during the prior year due to his knee 
pain.

Objective physical examination revealed no edema, effusion, 
heat, or redness of either knee.  ROM on flexion of the left 
knee was to 120 degrees, and extension was to 0.  Palpable 
crepitus was noted on ROM.  There was no varus or valgus 
instability and McMurray's was negative.  ROM on flexion of 
the right knee was to 130 degrees, and extension was to 0.  
Palpable crepitus was noted on ROM.  There was no varus or 
valgus instability and McMurray's was negative.  The examiner 
indicated there was no additional LOM of either knee due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  X-rays were also negative.  The examiner 
diagnosed osteoarthritis affecting both the right and left 
knee, with primary impact complaints of pain and decreased 
ROM.

The results of that examination show that, although he has 
what can only be considered as some slight LOM in his knees, 
the extent of the veteran's flexion still far exceeds even 
the requirement for the minimum noncompensable, i.e., 0 
percent rating under DC 5260.  As mentioned, his flexion 
would have to be limited to at least 60 degrees to even 
warrant the lowest possible 0 percent rating under DC 5260, 
and the results of the May 2005 VA examination show the 
flexion in his left knee - again, though slightly less than 
the normal 140 degrees, was nonetheless to 120 degrees, 
meaning twice that required for even a 0 percent rating under 
DC 5260.  And the flexion in his right knee was even greater, 
though also slightly less than the normal 140 degrees, was 
nonetheless to 130 degrees, meaning even more than twice that 
required for even a 0 percent rating under DC 5260.  
Moreover, the VA examiner indicated the veteran's pain did 
not further restrict his range of motion, so there was no 
additional decrease in his ROM even with repetitive testing 
(akin to the prolonged use discussed in DeLuca and 
38 C.F.R. §§ 4.40, 4.45, 4.59).

Consider also the veteran had normal extension in each knee 
- to 0 degrees, so that obviously does not provide a basis 
for increasing his rating under DC 5261.  This also, in turn, 
means he cannot receive separate ratings for limitation of 
flexion and extension under VAOPGCPREC 9-2004 (Sept. 17, 
2004).

While the May 2005 VA X-ray was interpreted as negative, more 
recent August 2005 X-rays taken at the Naval Hospital of 
Charleston revealed mild degenerative changes of bilateral 
knee osteoarthritis.  Again, though, this only entitles the 
veteran to the minimum compensable rating of 10 percent under 
DC 5003, considering that he has only a noncompensable degree 
of LOM.  See, too, Lichtenfels, 1 Vet. App. at 488.

The records of the veteran's evaluation, treatment and 
physical therapy at the Naval Hospital of Charleston show 
essentially the same findings as those noted during his VA 
compensation examination - except for the discrepancy in the 
X-ray findings, which, as mentioned, still do not provide a 
basis for assigning ratings higher than 10 percent.

Those records for the period August 2005 to January 2006 show 
the veteran's ROM was from 0 to 125 degrees, bilaterally, 
with stable ligaments, negative drawer signs, negative 
Lachman's, and negative pivot shift.  He also was stable to 
varus and valgus testing.  The examiner noted that the X-rays 
showed no real severe osteoarthritic changes, and that the 
bilateral quadriceps atrophy noted on examination was due to 
the veteran wearing knee braces.  Other entries indicate he 
was advised to only wear the braces for high impact 
activities of approximately an hour or longer to avoid the 
atrophy.  The Naval Hospital records also show his knees 
responded very well to the injections, as they provided 
significant relief of his pain.

So even using the Naval Hospital records does not provide a 
basis for increasing the veteran's ratings.  He had far too 
much ROM on flexion - to 125 degrees in each knee, to 
support assigning a higher rating under DC 5260, since, as 
mentioned, this even far exceeds the requirement (flexion 
limited to just 60 degrees) for even the minimum 0 percent 
rating under this code, much less a rating higher than 
10 percent.  And just like when examined by VA, he had normal 
extension to 0 degrees, so that, too, obviously does not 
provide a basis for increasing his rating under DC 5261.

Aside from this, since, despite mention of the veteran 
sometimes wearing braces on his knees, there has been no 
objective clinical indication of subluxation or lateral 
instability - including on the recurrent basis required by 
DC 5257.  And this is true even with repeated testing for 
this, so he cannot receive separate ratings under DC 5257 
(for instability) apart from his osteoarthritis (under DC 
5003).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997) and VAOPGPREC 9-98 (August 14, 1998).



There are a few other final points worth mentioning.  Since 
the veteran has no more than slight LOM - on flexion, and 
full extension, his knees obviously are not ankylosed.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure, meaning complete 
immobility and fixation of the joint in a favorable or 
unfavorable position.  See, e.g., Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the veteran is able to move his knee joints, by 
definition, they are not immobile.  Consequently, DC 5256 
does not apply.

The veteran also does not have any cartilage pathology, so 
DCs 5258 and 5259 do not apply either.

Thus, the Board is constrained to find that the preponderance 
of the evidence is against the veteran's claims for ratings 
higher than 10 percent.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, DCs 5003, 5257, 5260 and 5261.  Since, for the 
reasons and bases discussed, the preponderance of the 
evidence is against his claim, there is no reasonable doubt 
to resolve in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

There also is nothing in the record to distinguish this case 
from those of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Thus, the 
Board finds that the currently assigned 10 percent schedular 
rating for each knee has already adequately addressed, as far 
as can practicably be determined, the average impairment of 
earning capacity due to the veteran's service-connected 
bilateral knee condition.  See 38 C.F.R. § 4.1.  There is no 
evidence of frequent hospitalization for treatment of this 
disability.  To the contrary, all of his evaluation and 
treatment has been on an outpatient basis, not as an 
inpatient.  Therefore, in the absence of these relevant 
factors, there are no grounds for referring this case to VA's 
Undersecretary for Benefits or to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration under  38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 10 percent for 
chondromalacia of the left knee is denied.

The claim for a rating higher than 10 percent for 
chondromalacia of the right knee also is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


